SACKETT, Presiding Judge
(concurring specially)
I concur .-with the majority opinion.
The majority cites:
A child should not be forced to endlessly suffer the parentless limbo of foster care. In re D.J.R., 454 N.W.2d 888, 845 (Iowa 1990); In re L.M.F., 490 N.W.2d 66, 68 (Iowa App.1992).
I, like the majority, believe children should not have to spend their childhood years in foster care. Where I depart from the majority is that termination of a child’s parental rights provides no guarantee they will not remain in foster care. In 1992, of the 263 special-needs children freed for adoption, only 138 were adopted. See Phoebe Wall Howard, Special-needs Kids Pray for New Families, New Lives, Des Moines Sunday Register, Oct. 10, 1993, at 1A.